United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1866
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Cecil Eugene Schultz, Sr.,               *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 19, 2005
                                  Filed: December 21, 2005
                                   ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Cecil Eugene Schultz, Sr. appeals the 120-month sentence the district court*
imposed after Schultz pleaded guilty to a drug-conspiracy charge. Shultz argues an
evidentiary hearing is necessary to determine if his coconspirators had indeed pleaded
guilty when the government denied him an opportunity to earn a substantial-assistance
reduction by providing information. We conclude Schultz failed to make a substantial
threshold showing that the government’s refusal was “irrational, in bad faith, or based
on an unconstitutional motive.” See United States v. Davis, 397 F.3d 672, 676 (8th

      *
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Cir. 2005) (per curiam) (quoting United States v. Lincona-Lopez, 163 F.3d 1040,
1042) (1998)). Accordingly, we affirm.
                      ______________________________




                                      -2-